DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 

Applicant’s amendment and response filed 06/30/2022 have been received and entered into the case record.
Claims 1-31 are pending in the application.
Claims 14-31 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 1-13 are examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (2015. Nature 526: 118; IDS Reference filed 06/11/2020) in view of Ibrahim (2014. Stem Cell Reports Vol. 2: 606–619) and Batrakova et al. (2015. Journal of Controlled Release 219 (10): 396-405)
Regarding claims 1-4 and 6-9,  Hu et al. teaches a platelet membrane derived from platelets (i.e. platelet membrane derived vesicle or fragment thereof) with the same charge as platelet vesicles which cloaks (i.e. coats) a 100 nm nanoparticle for drug delivery with selective adherence for vasculatures, specifically the subendothelial matrix demonstrating their therapeutic potential (Abstract, p. 118, p. 119, 2nd column, 2nd paragraph, Extended Data Figure 1). Hu et al. further teaches the platelet mimicking technology has been utilized to target dysfunctional vasculature in cardiovascular diseases, traumas, cancers, and acute inflammations (p. 121, 2nd paragraph). Hu et al. does not teach that this platelet membrane coats extracellular vesicles. 
Ibrahim et al. teaches cardiosphere-derived cells and exosomes (i.e. extracellular vesicles derived from a human cell) obtained from cardiac tissue (p. 615, 1st column). Inherently the vesicles are thereby derived from cardiospheres and cardiac stem cells. CDC exosomes inhibit apoptosis and promote proliferation of cardiomyocytes, while enhancing angiogenesis (Summary). Ibrahim et al. additionally teaches that the exosomes were 30-90nm in diameter (p. 606; 2nd column).
Batrakova et al. teaches that exosomes offer distinct advantages that uniquely position them as highly effective drug carriers as they are known to specialize in cell-cell communications and provide and exclusive approach for the delivery of various therapeutic agents to target cells (Abstract). Exosomes combine the benefits of both synthetic nanocarriers and cell-mediated drug delivery systems while avoiding their limitations such as rapid clearance and toxicity associated with synthetic vehicles (p. 396, last paragraph).
It would be obvious to one of ordinary skill in the art to utilize the exosomes derived from cardiosphere-derived cells obtained from cardiac cells obtained from cardiac tissue as taught by Ibrahim et al. in place of the nanoparticles as taught by Hu et al. in order to coat the exosomes in platelet membrane with a reasonable expectation of success. Hu et al. teaches that the platelet membranes will express platelet mimicking properties to what it cloaks including immunocompatibility, binding to injured vasculature and pathogen adhesion (p. 119, 1st paragraph; p. 121, 2nd paragraph). An artisan would be motivated to utilize exosomes instead of the synthetic PGLA nanoparticles of Hu et al. as Batrakova et al. teaches that exosomes combine the benefits of both synthetic nanocarriers and cell-mediated drug delivery systems while avoiding their limitations such as rapid clearance and toxicity associated with synthetic vehicles (p. 396, last paragraph). An artisan would further be motivated to bind cardiosphere derived exosome as in Ibrahim et al. as the exosomes inhibit apoptosis and promote proliferation of cardiomyocytes, while enhancing angiogenesis and can induce therapeutic regeneration of an infarcted human heart (Ibrahim et al.; Summary, p. 613, 2nd paragraph).
Regarding claim 5, Hu et al. teaches that the platelet cloaking results in the expression of proteins such as GVPI (a marker for platelets as described in the instant specification p. 5) (Extended Data Figure 3; p. .118 2nd column) It was observed that the PNP preparation resulted in membrane protein retention and enrichment very similar across the different platelet sources (Extended Data Figure 3).
Therefore the invention would have been prima facie obvious at the time of the effective filing date.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (supra) in view of Ibrahim (supra) and Batrakova et al. (supra) in view as applied to claims 1-9 above and in further view of Kanazawa (IDS Reference 26 filed 06/11/2020)
As discussed above in the 103 rejection, Hu et al., Ibrahim et al., and Baktrakova et al. make obvious a platelet membrane derived from platelets (i.e. platelet membrane derived vesicle or fragment thereof) with the same charge as platelet vesicles which cloaks (i.e. coats) an exosome derived from cardiosphere cells for drug delivery with selective adherence for vasculatures, specifically the subendothelial matrix. These references do not teach that the platelet membrane and exosomes are from different subjects. 
	Kanazawa teaches cardiosphere derived cells which reduce the infarct size when administered from another subject to pigs (Abstract). Kanazawa further teaches that given the delays intrinsic to autologous tissue harvesting and cell processing, applications in the acute reperfusion phase will require allogeneic (off-the-shelf donor-derived) products (p. 323).
	It would be obvious to one of ordinary skill in the art to obtain the exosomes and platelet membrane vesicle fragments as taught by Hu et al., Ibrahim et al., and Batrakova et al. are from different subjects as taught by Kanazawa with a reasonable expectation of success. An artisan would be motivated to utilize platelet membranes which come from a different source than the exosomes because autologous tissue and blood harvesting and cell processing has more delays than an off the shelf donor-derived product (Kanazawa, p. 323). 
	Therefore the invention as a whole would be obvious to one of ordinary skill in the art.

Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (supra) in view of Ibrahim (supra) and Batrakova et al. (supra) in view as applied to claims 1-9 above and in further view of Lee (IDS reference filed 06/11/2020)
As discussed above in the 103 rejection, Hu et al., Ibrahim et al., and Batrakova et al. make obvious a platelet membrane derived from platelets (i.e. platelet membrane derived vesicle or fragment thereof) with the same charge as platelet vesicles which cloaks (i.e. coats) an exosome derived from cardiosphere cells for drug delivery with selective adherence for vasculatures, specifically the subendothelial matrix. These references do not teach that the platelet membrane and exosomes are from different subjects. 
However, these references do not teach that the exosomes and platelet membrane vesicle fragment are from the same subject receiving them as treatment.
	Lee teaches an autologous treatment of cardiospheres and cardiosphere derived cells for the purpose of modeling injection of cardiospheres after myocardial infarction (Abstract). Lee teaches that autologous treatments are particularly of interest as immune rejections are avoided (p. 455)
	It would be obvious to one of ordinary skill in the art that the exosomes and platelet membranes taught by Hu et al., Ibrahim et al., and Batrakova et al. are both from the same subjects being treated as taught by Lee with a reasonable expectation of success. An artisan would be motivated to utilize autologous vesicles and cells as it avoids immunological rejections (Lee; p. 455)
	Regarding claim 13, Hu and Ibrahim et al. do not teach that the composition has a pharmaceutically acceptable excipient.  
	Lee et al. teaches that the injected cardiospheres are suspended in a solution of 0.1 mL and then states that the placebo was 0.1 mL PBS alone. Therefore the cardiospheres were suspended in PBS (i.e. a pharmaceutically acceptable excipient). 	It would be obvious to suspend the cells of the present invention in a pharmaceutically acceptable carrier or excipient as they are being injected directly into the subject through a syringe. 
Therefore the invention as a whole would be obvious to one of ordinary skill in the art.



Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered regarding the utilization of Sun as a secondary reference for the motivation of utilizing exosomes instead of synthetic nanoparticles. After further search and consideration, the reference of Sun has been replaced with Batrakova et al. to modify the previous rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632